United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.E., Appellant
and
DEPARTMENT OF THE ARMY, SCHOFIELD
BARRACKS COMMISSARY, Wahiawa, HI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-115
Issued: April 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2012 appellant filed an appeal from a July 11, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to modify a January 4, 1989
wage-earning capacity decision for the period May 13 to November 29, 2011 and whether
OWCP met its burden of proof to modify the wage-earning capacity decision on
November 29, 2011.
On appeal, appellant generally asserts that she is entitled to continued monetary
compensation and that she has other work-related back conditions.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On November 9, 1985 appellant, then a 31-year-old part-time store worker, injured her
back lifting a heavy box. OWCP accepted the claim for low back strain. An April 29, 1986
computerized tomography scan of the lumbar spine demonstrated minimal midline bulging at
L5-S1. On September 10, 1986 appellant sustained a second employment-related low back
strain. She stopped work that day.2 Appellant received appropriate wage-loss compensation.
She returned to part-time work at the commissary as a cashier on July 17, 1988.
In late 1988, appellant relocated from Hawaii to Georgia and on December 5, 1988 began
work, 24 hours a week, at the Fort Benning commissary. By decision dated January 4, 1989,
OWCP reduced her compensation benefits, based on her actual earnings as a sales store checker.
On April 26, 2006 appellant accepted a permanent full-time position as a sales store
checker at the Fort Benning commissary.3
In September 2008, appellant came under the care of Dr. Thomas N. Bernard, Jr., a
Board-certified orthopedic surgeon, who provided physical examination findings, diagnosed
cervical and lumbar spondylosis and advised that she could work light duty.4
On January 16, 2010 appellant accepted a full-time modified sales store checker position
working self-checkout.
Dr. Bernard continued to submit reports in which he reiterated his findings and diagnoses
and advised that appellant could continue light-duty work.
On May 4, 2011 the Fort Benning commissary offered appellant a full-time modified
position as a sales store checker operating an electronic checkout terminal. On May 5, 2011
Dr. Bernard advised restrictions that appellant should be able to sit or stand at will, limit walking
to 15 minutes, sitting to one hour and standing to 30 minutes. On May 21, 2011 appellant
submitted a claim for compensation beginning May 13, 2011 due to her need for shoulder
surgery.
In a treatment note dated June 1, 2011, Dr. Bernard provided physical examination
findings and advised that he would see appellant on an as needed basis. In correspondence dated
June 1, 2011, he indicated that she brought him paperwork regarding retirement. Dr. Bernard
advised that he had been treating appellant since 2008 for degenerative disc disease of the lower
back and indicated that she had also undergone treatment for additional orthopedic conditions
2

The 1985 claim was adjudicated by OWCP under file number xxxxxx105 and the 1986 claim under file number
xxxxxx322. OWCP doubled the claims.
3

A telephone conferences were held on June 14, 2006 with an OWCP claims examiner and a representative of the
agency participating regarding whether appellant’s wage-earning capacity should be modified because she now
worked full time. In an October 11, 2006 memorandum, OWCP noted that a determination needed to be made
regarding modifying the wage-earning capacity determination.
4

Appellant also submitted reports from Dr. Patrick J. Fernicola, Board-certified in orthopedic surgery, regarding
a right shoulder condition.

2

including the right shoulder. He reiterated that she had permanent restrictions for her back
regarding repetitive bending, stooping, squatting and lifting.
On June 20, 2011 the employing establishment advised OWCP that the May 4, 2011 job
offer was predicated on medical documentation dated April 21, 2011 that indicated that
appellant’s restrictions were to be based on a functional capacity evaluation under file number
xxxxxx196 on April 18, 2010. It noted that on May 5, 2011 he submitted additional
documentation with additional restrictions which they could not honor and she was advised to
submit a claim for compensation.
By letter dated June 28, 2011, OWCP informed appellant of the requirements needed to
modify a wage-earning capacity determination. In an August 15, 2011 report, Dr. Bernard
reported that an August 11, 2011 magnetic resonance imaging (MRI) scan study demonstrated
degenerative changes without any significant nerve compression. He indicated that appellant
complained of upper and lower back pain, provided physical examination findings and reiterated
her restrictions and diagnosed lumbosacral spondylosis without myelopathy.5
On October 24, 2011 OWCP proposed to modify appellant’s wage-earning capacity
determination by reducing her compensation to zero. It noted that the evidence received failed to
establish a material worsening of the accepted employment injury and instead established that
the work injury had improved and did not prevent her from performing full-time work. OWCP
further found that the medical evidence did not support that the claimed recurrence of total
disability was due to the November 19, 1985 employment injury and thus appellant no longer
had a loss of wage-earning capacity.
Appellant submitted an August 11, 2011 MRI scan study report, which was compared
with a July 17, 2008 study and redemonstrated a disc bulge at L4-5, unchanged slight
retrolisthesis of L4 on L5 and a minimal disc bulge at L3-4 with mild hypertrophy.6
By decision dated November 29, 2011, OWCP modified appellant’s wage-earning
capacity to reflect that she had no loss of wage-earning capacity. On December 21, 2011
appellant requested a hearing. She stated that the commissary released her from duty on May 12,
2011 and submitted medical evidence previously of record. A December 19, 1994 MRI scan of
the lumbosacral spine demonstrated very mild generalized bulging at L4-5 and L5-S1 with
degenerative changes. Appellant also submitted the partial transcript of deposition testimony of
Ms. Thomas regarding the events of May 2011 when the employing establishment found that,
based on appellant’s restrictions, it had no job available and correspondence dated July 12, 1988
and February 17, 1989 regarding appellant’s pay.
5

The record contains serial MRI scan studies. A March 6, 1996 MRI scan study of the lumbosacral spine was
interpreted as normal. An April 27, 2006 lumbar MRI scan demonstrated a moderate left-sided disc bulge or
herniation with displacement of the left L4 nerve root and moderate left foraminal stenosis. An April 9, 2007
lumbar MRI scan demonstrated L4-5 disc degeneration and left lateral disc protrusion with facet arthropathy causing
moderate left neuroforaminal stenosis and mild central and right stenosis. A July 17, 2008 lumbar MRI scan was
unchanged from an April 9, 2007 study. A December 16, 2009 electrodiagnostic study of the lower extremities was
normal with no evidence of peripheral nerve or nerve root dysfunction.
6

See id.

3

In reports dated from December 8, 2011 to February 20, 2012, Dr. Bernard reiterated his
diagnosis and advised that appellant was disabled from work. On January 23, 2012 he noted her
report that she had some worsening of left-sided low back pain that she attributed to picking up
her grandchildren. Dr. Bernard noted physical findings of diffuse tenderness at the lumbosacral
junction, decreased lumbar range of motion and some nerve irritation.7
At the hearing, held on April 12, 2012, appellant testified that she was working part-time
in Hawaii when she sustained two back injuries, in November 1985 and September 1986 and that
following the 1986 injury she was off work for one year. She stated that she was hired at Fort
Benning, Georgia in February 1989 for 24 hours a week and that she always had physical
restrictions that were not honored by the employing establishment. Appellant indicated that she
began working full time in April 2006 and continued until May 2010 when she had right
shoulder surgery. She stated that she was sent home on May 12, 2011 because the Fort Benning
commissary did not have a position within her restrictions and argued that the same restrictions
had always been in place. Appellant further asserted that she was not paid properly at Fort
Benning and that she had not returned to work because she was in constant pain and had
weakness and numbness related to her back.
In reports dated April 19 to June 14, 2012, Dr. Bernard reiterated his findings and
conclusions.
By decision dated July 11, 2012, an OWCP hearing representative affirmed the
November 29, 2011 decision. The hearing representative further found that appellant had not
met the criteria for modifying the January 4, 1989 wage-earning capacity determination to
establish total disability beginning May 13, 2011.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.8 OWCP’s procedure manual provides that, “[i]f a
formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss. In this instance the
[claims examiner] will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.”9 Once the wage-earning capacity of an
injured employee is determined, a modification of such determination is not warranted unless
there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated or the original determination was, in
7

In his reports dated June 1, June 27, August 15 and December 8, 2011 and February 20, 2012, Dr. Bernard
described physical examination findings of decreased range of motion in flexion, extension and bending. He
indicated that appellant was neurologically intact and sciatic stretch signs were negative.
8

Katherine T. Kreger, 55 ECAB 633 (2004).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (October 2009).

4

fact, erroneous.10 The burden of proof is on the party attempting to show a modification of the
wage-earning capacity determination.11
In addition, Chapter 2.814.11 of OWCP’s procedure manual contains provisions
regarding the modification of a formal loss of wage-earning capacity. The relevant part provides
that a formal loss of wage-earning capacity will be modified when: (1) the original rating was in
error; (2) the claimant’s medical condition has changed; or (3) the claimant has been vocationally
rehabilitated. OWCP’s procedures further provide that the party seeking modification of a
formal loss of wage-earning capacity decision has the burden to prove that one of these criteria
has been met. If OWCP is seeking modification, it must establish that the original rating was in
error, that the injury-related condition has improved or that the claimant has been vocationally
rehabilitated.12 It is not precluded from adjudicating a limited period of employment-related
disability when a formal wage-earning capacity determination has been issued.13
ANALYSIS
Applicable case law and OWCP’s procedures require that once a formal wage-earning
capacity decision is in place, a modification of such determination is not warranted unless there
is a material change in the nature and extent of the injury-related condition, the employee has
been retrained or otherwise vocationally rehabilitated or the original determination was, in fact,
erroneous.14 The burden of proof is on the party attempting to show a modification of the wageearning capacity determination.15
Regarding the period May 13 to November 29, 2011, the Board finds that appellant did
not submit sufficient evidence to show that OWCP’s January 4, 1989 wage-earning capacity
should be modified. OWCP accepted that on November 9, 1985 and September 10, 1986
appellant sustained low back strains. Appellant has not asserted that the January 4, 1989
decision was erroneous or that she was retrained or otherwise rehabilitated.
When appellant was injured in 1985, she was a part-time worker. She began full-time
work on April 26, 2006 and continued working full time until she stopped work on May 13, 2011
and filed a claim for total disability compensation. The Board finds that the medical evidence
relevant to appellant’s injury-related low back strains on or after May 13, 2011 does not establish
that there was a material change such that she could not perform her work duties.
Appellant’s attending orthopedic surgeon, Dr. Bernard, began treating appellant in 2008
and provided a number of reports. In June 2011, he provided permanent restrictions for her back
10

Stanley B. Plotkin, 51 ECAB 700 (2000).

11

Id.

12

See Federal (FECA) Procedure Manual, supra note 9 at Chapter 2.814.11 (October 2009).

13

Sandra D. Pruitt, 57 ECAB 126 (2005).

14

Stanley B. Plotkin, supra note 10.

15

Id.

5

regarding repetitive bending, stooping, squatting and lifting. Beginning in December 2011,
Dr. Bernard advised that appellant was totally disabled. He, however, diagnosed cervical and
lumbosacral spondylosis without myelopathy and the MRI scan studies demonstrated a disc
herniation at L4-5 and degenerative disc disease. None of these are accepted conditions.
Dr. Bernard did not indicate in any of his reports that the 1985 and 1986 lumbar strains caused
appellant’s current low back condition. Subsequently, acquired conditions are not considered in
determining wage-earning capacity16 and the record does not indicate that appellant has filed
claims for additional low back conditions. The Board therefore finds Dr. Bernard’s opinion of
little probative value on the issue of whether appellant’s accepted 1985 and 1986 low back
strains materially changed such that the wage-earning capacity determination should be
modified.
As the medical evidence submitted by appellant does not adequately explain that she had
a material worsening of her injury-related low back strains, it is insufficient to establish that she
was unable to perform her work duties beginning May 13, 2011.17
The burden of proof is on the party attempting to show a modification of the wageearning capacity determination.18 Thus, OWCP has the burden to establish that the January 4,
1989 wage-earning capacity determination should be modified beginning November 29, 2011.
Appellant began full-time work without restrictions in April 2006 and demonstrated the ability to
continue full-time work until May 13, 2011. As noted above, Dr. Bernard began treating her in
2008. He, however, did not indicate in any of his reports that the 1985 and 1986 lumbar strains
caused appellant’s current low back condition. The Board therefore concludes that the evidence
supports that appellant’s injury-related low back strains had resolved such that she was capable
of full-time work and OWCP met its burden of proof to modify the January 4, 1989 wageearning capacity determination.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to modify a January 4,
1989 wage-earning capacity decision for the period May 13 to November 29, 2011 and that
OWCP met its burden of proof to modify the wage-earning capacity decision on
November 29, 2011.

16

See John D. Jackson, 55 ECAB 465 (2004).

17

P.C., 58 ECAB 504 (2007).

18

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the July 11, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 16, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

